Citation Nr: 9920358	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-20 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUES

1.  The propriety of the initial rating assigned for the 
service-connected left thigh scar, currently evaluated as 
noncompensable.  

2.  Entitlement to special monthly pension benefits.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from May 1967 to 
December 1969.  The record shows that his decorations 
included that of the Purple Heart.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a April 1997 decision of the RO.  

In March 1999, the veteran was scheduled for a hearing before 
a Member of the Board.  However, the veteran's representative 
reported that the veteran was no longer interested in such a 
hearing.  



REMAND

The veteran contends, in essence, that his service-connected 
left thigh scar is severe enough to warrant a compensable 
rating.  He also contends that he is entitled to special 
monthly pension benefits.  

On VA examination in March 1997, the veteran was reported to 
have obtained shrapnel wounds to the left leg while involved 
in combat in the Republic of Vietnam.  He was reported to 
have a well-healed, 6 cm. scar along the proximal medial left 
thigh that was barely discernable and nontender to palpation.  
The veteran was diagnosed, in part, with a well-healed scar 
of the left thigh with no current symptoms.  However, there 
was no indication as to whether the veteran had a related 
limitation of function or muscle impairment.  Because scars 
can be rated on the limitation of function of the part 
affected under 38 C.F.R. § 4.118 including Diagnostic Code 
7806 (1998), additional development is necessary prior to 
further appellate action.

The veteran's claim of entitlement to a compensable rating 
for the service-connected left thigh scar is well grounded in 
that it is not inherently implausible.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  VA therefore has a duty to assist 
him in developing the facts pertinent to his claim.  See 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
examiner should determine whether the affected part exhibited 
weakened movement, excess fatigability or incoordination.  
These determinations were to be expressed in terms of 
additional range of motion lost due to any pain, weakened 
movement, excess fatigability or incoordination.  Id.; See 
also 38 C.F.R. §§ 4.40, 4.45 (1998).  The March 1997 VA 
examination did not specifically fulfill these requirements 
in evaluating the veteran's left leg.  

The Board also notes that the Court recently recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  The RO should consider whether 
"staged" rating is warranted for the veteran's service-
connected left thigh scar.  

In addition, in October 1996, Charles J. Cohn, M.D., reported 
that the veteran suffers from kidney failure and end stage 
renal disease, a condition in which his kidneys do not 
function as they should in removing impurities and waste from 
his blood.  He was reported to be receiving hemodialysis and 
artificial kidney treatment and being permanently disabled.  

On the April 1997 rating action presently on appeal, the RO 
determined that the veteran was entitled to a 100 percent 
rating for pension purposes for end stage renal disease, 
effective on October 18, 1996.  

However, on review of the claims folder, the Board finds that 
the veteran has not been afforded a VA examination to fully 
assess the extent of his disabilities and to determine 
whether he meets the criteria for special monthly pension 
benefits.  Furthermore, he may have additional disabilities 
which have not been considered (e.g. private medical records 
from Richland Memorial Hospital indicate that the veteran has 
been diagnosed with diabetes mellitus and ketoacidosis).  

In light of the foregoing, the case is REMANDED to the RO for 
the following development:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
his service-connected left thigh scar 
since October 1996 .  The RO should also 
determine all disabilities for which the 
veteran has received treatment and obtain 
the names and addresses of all medical 
care providers who have treated him for 
complaints regarding those disabilities.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected left 
thigh scar.  The claims folder must be 
made available to the examiner prior to 
the examination.  All indicated tests 
must be performed and the examination 
must include complete range of motion 
testing of the left leg as it relates to 
the left thigh scar.  In addition to 
noting the range of motion of the left 
leg, the examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
left leg due to any of the following:  
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  In addition, the 
examiner should specifically comment as 
to whether the left thigh scar is 
superficial and poorly nourished with 
repeated ulceration, or tender and 
painful on objective demonstration.  The 
examiner also should offer an as to the 
degree of any related muscle damage or 
injury to the service-connected 
disability.  

3.  The veteran should also be afforded a 
VA examination to evaluate the severity 
of all his various disabilities in order 
to determine his need for the aid and 
attendance of another person or his 
housebound status.  It is essential that 
the examiners review the entire claims 
folder prior to the examinations.  All 
indicated tests should be accomplished.  
All examinations must contain diagnoses 
and the examiners' findings with respect 
to each disability should include all 
those required to apply pertinent rating 
criteria.  Each examiner should render an 
opinion as to what effect the 
disabilities found have on the veteran's 
abilities to care for his daily personal 
needs, including the ability to protect 
himself from the hazards of daily living 
without the regular aid and attendance of 
another; and whether the veteran is 
substantially confined as a direct result 
of disabilities to his welling and the 
immediate premises, and whether the 
veteran's disabilities are subject to 
improvement through appropriate 
treatment.  Complete rationale for all 
opinions expressed must be provided.  

4.  After completion of all requested 
development, the RO should again review 
the veteran's claims on the basis of all 
the evidence of record.  This should 
include reviewing, and responding to, the 
recently submitted records and 
reevaluating each disability by applying 
the pertinent rating criteria.  The RO 
must also consider whether a staged 
rating is applicable, consistent with the 
Court's decision in Fenderson v. West, in 
regard to the service-connected left 
thigh scar.  If any action taken remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this remand is to obtain additional 
information concerning the veteran's case.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


